DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claim 17 has been amended in the 12/20/2021 filing to read on the elected invention of Group II. Accordingly, claim 17 has been rejoined.
Newly submitted claims 23-29 are directed to an invention that is independent or distinct from the invention elected since they do not read on elected Species J. Accordingly, claims 23-29 have been withdrawn from consideration as being directed to a non-elected invention.
Applicant continues to argue the previously-set forth restriction requirement. Applicant’s arguments directed to Group III are moot as no claims presently pending read on Group III. Applicant’s arguments directed to the restriction between Groups I and II are not persuasive because, as set forth in the 7/9/2021 Restriction Requirement, Groups I and II do not overlap in scope as claimed because the sole independent claim 

Drawings
The replacement drawing filed 12/20/2021 is acceptable and has been entered.

Specification
The replacement Abstract and amendments to the Specification filed 12/20/2021 are acceptable and have been entered.

Claim Objections
Claim 13 is objected to because of the following informalities:  The phrase “the second lateral tactile feature” lacks proper antecedent basis since no such “second” lateral tactile feature has been introduced earlier in the claims. It is clear that this is intended to refer to the “lateral tactile feature” introduced in line 13 of claim 12. It is suggested to either (1) amend line 13 of claim 12 to recite “a second lateral tactile feature” or (2) amend claim 13 to recite “the sof the proximal portion of the activation lever”.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  The phrase “the inward protrusions” on line 4 should be amended to recite “the lateral inward protrusions” to match the language introduced on line 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase “the raised tactile feature” lacks proper antecedent basis. Although “a first lateral tactile feature” (of “a rearmost portion of the activation lever”, claim 12), “a tactile feature” (of “a proximal portion of the activation lever”, claim 12) and “a third” tactile feature” (of the fluid path portion, claim 20) have been recited earlier in the claims, none of these are disclosed as being “raised”. Therefore, it is unclear which of these three tactile features, claim 30 is intended to refer to. Based on the disclosure, it appears that the “raised tactile feature” of claim 30 is intended to refer to the “third tactile feature” introduced in claim 20. However, it is also unclear whether claim 30 intends for this tactile feature to indeed be “raised” or if this was a typographical error and was intended to recite “third” instead. For the sake of examination, claim 30 is interpreted as reciting “the third tactile feature”. It is suggested to amend claim 30 in this manner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-14, 17, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Csincsura et al. (PG PUB 2006/0030815).
Re claim 12, Csincsura discloses a fluid connector (the entire device seen in Fig 1; it is noted that all reference characters cited below refer to Fig 1 unless otherwise noted) for use with an infusion set (the italicized text constitutes functional language and therefore “an infusion set” is not a part of the claimed invention; this limitation is met in view of Fig 1 which shows tubing extending from the latching portion 2), the fluid connector comprising: a fluid path portion 1, comprising a cannula (not labeled but seen in Fig 2; “catheter”, Para 28) integral with and extending distally along a first axis (running vertically in Fig 3) from a proximal interior surface of the fluid path portion (as seen in Fig 2; it is noted that the proximal direction is upward in Fig 3 and the distal direction is downward in Fig 3); and a latching portion 2 secured to the fluid path portion (as seen in Fig 2,3) and having a pair of displaceable arms 13, each arm comprising: a connector latch (labeled in annotated Fig A below) disposed at a first, cantilevered end of the arm (as seen in Fig 1, Fig A below); and an activation lever (labeled in annotated Fig A below) disposed at an opposite cantilevered end of the arm (as seen in Fig 1, Fig A below) and extending along a second axis (running horizontally in Fig 3), not parallel to the first axis (as seen in Fig 3, the axes are perpendicular to one another), wherein a rearmost portion (the portion that is right-most in Fig 1) of the activation lever includes a first lateral tactile feature (as seen in Fig 1, there are three tactile features formed on each activation lever; the right-most of these tactile features are the “first lateral tactile feature”) comprising a ridge aligned substantially parallel to the first axis (as seen in Fig 1) to prevent slippage of the fluid connector from a user's grasp along the second axis (although not explicitly disclosed, this limitation is met in view of Para 31 which discloses “a ribbed surface to provide a better hold for handling”) and a proximal portion to prevent slippage of the fluid connector from a user's grasp along the first axis (although not explicitly disclosed, this limitation is met in view of Para 31 which discloses “a ribbed surface to provide a better hold for handling”).   

    PNG
    media_image1.png
    676
    831
    media_image1.png
    Greyscale

Re claim 13, Csincsura discloses that the second lateral tactile feature comprises a plurality of laterally cantilevered posts (as seen in Fig 1 and 2, each of the tactile features protrudes from the lever but moved laterally with the lever; therefore, one of 
Re claim 14, Csincsura discloses that the laterally cantilevered posts are substantially rectangular solids (as seen in Fig 1 and 2, one of ordinary skill in the art would recognize each of the posts as substantially rectangular solids).  
Re claim 17, Csincsura discloses a fluid connector (the entire device seen in Fig 1; it is noted that all reference characters cited below refer to Fig 1 unless otherwise noted) comprising: a fluid path portion 1, comprising a cannula (not labeled but seen in Fig 2; “catheter”, Para 28) integral with and extending along a first axis (running vertically in Fig 3) from an interior surface of the fluid path portion (as seen in Fig 2); and a latching portion 2 secured to the fluid path portion (as seen in Fig 2,3) and having a pair of displaceable arms 13, each arm comprising: a connector latch (labeled in annotated Fig A above) disposed at a first, cantilevered end of the arm (as seen in Fig 1, Fig A above); and an activation lever (labeled in annotated Fig A above) disposed at an opposite cantilevered end of the arm (as seen in Fig 1, Fig A above) and extending along a second axis (running horizontally in Fig 3), not parallel to the first axis (as seen in Fig 3, the axes are perpendicular to one another), wherein a portion (the portion that is right-most in Fig 1) of the activation lever includes a first lateral tactile feature (as seen in Fig 1, there are three tactile features formed on each activation lever; the right-to prevent forward slippage of the fluid connector from a user's grasp along the second axis (although not explicitly disclosed, this limitation is met in view of Para 31 which discloses “a ribbed surface to provide a better hold for handling”) and a portion (the portion of the activation lever that comprises the left two tactile features of Fig 1) of the activation lever includes a second lateral tactile feature (the two left-most tactile features of Fig 1) aligned substantially parallel to the second axis (as seen in Fig 1) to prevent slippage of the fluid connector from a user's grasp along the first axis (although not explicitly disclosed, this limitation is met in view of Para 31 which discloses “a ribbed surface to provide a better hold for handling”).   
Re claim 21, Csincsura discloses that the first axis is substantially perpendicular to the second axis (as seen in Fig 3).
Re claim 22, Csincsura discloses that the fluid path portion includes a stop 8 (Fig 2) fixedly disposed thereon; the activation levers each include a lateral inward protrusion 17 (Fig 2); and the inward protrusions and the stop are configured to reach a releasing position in which the activation levers contact the stop and are substantially parallel (as seen in Fig 2, Para 34).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being obvious over Csincsura et al. (PG PUB 2006/0030815).
Re claim 15, Csincsura discloses all the claimed features except that the laterally cantilevered posts are substantially cylindrical. However, it would have been an obvious matter of design choice to modify the posts to be substantially cylindrical in shape since applicant has not disclosed that having such a shape (compared to the other shapes disclosed in Applicant’s disclosure) solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs. Furthermore, absent a teaching as to the criticality of a substantially cylindrical shape, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Additionally, it would have been an obvious matter of design choice to form the posts in a substantially cylindrical shape since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art. It is noted that claim 15 has additionally been rejected with art below.
Re claim 16, Csincsura discloses all the claimed features except that the laterally cantilevered posts are laterally cantilevered polygons. However, it would have been an obvious matter of design choice to modify the posts to be polygon in shape since applicant has not disclosed that having such a shape (compared to the other shapes disclosed in Applicant’s disclosure) solves any stated problem or is for any particular 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Csincsura et al. (PG PUB 2006/0030815) in view of Shaw et al. (PG PUB 2010/0317999).
Re claim 15, Csincsura discloses all the claimed features except that the laterally cantilevered posts are substantially cylindrical. However, Shaw teaches a lever 24 (Fig 1) including a plurality of cantilevered posts 32 (Fig 2) that are substantially cylindrical (Applicant defines the term “substantially” to mean “mostly or entirely” in paragraph 17 of the Specification; as seen in Fig 2,3 and 5, the posts are shaped as semi-cylinders and thus are “substantially cylindrical’ in shape) for the purpose of forming a finger gripping surface (Para 31). This is the same result and purpose as the cantilevered posts of Csincsura. Since the substantially cylindrical shape of Shaw’s posts achieve the same result as the shape of Csincsura's posts, these shapes were art-recognized equivalents at the time the invention was made; therefore, it would have been obvious to one of ordinary skill in the art to substitute substantially cylindrical shaped posts, as .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Csincsura et al. (PG PUB 2006/0030815) in view of Shemesh (PG PUB 2017/0209682).
Reclaim 16, Csincsura discloses all the claimed features except that the laterally cantilevered posts are laterally cantilevered polygons. Shemesh, however, teaches an activation lever 206 (Fig 1) including a plurality of cantilevered posts 208 (Fig 1A,1B) that are polygons (as seen in Fig 1B, the polygon being a rectangle) for the purpose of forming a finger engagement surface (Para 57). This is the same result and purpose as the cantilevered posts of Csincsura. Since the polygon shape of Shemesh’s posts achieves the same result as the shape of Csincsura’s posts, these shapes were art- recognized equivalents at the time the invention was made; therefore, it would have been obvious to one of ordinary skill in the art to substitute polygon-shaped posts, as taught by Shemesh, in place of Csincsura’s posts since it has been held that substituting parts of an invention involves only routine skill in the art.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Csincsura et al. (PG PUB 2006/0020815) in view of Larsen et al. (US Pat 5,968,011).
Re claim 20, Csincsura discloses that a proximal exterior surface (the surface indicated by the reference line of reference character 1 in Fig 1) of the fluid path portion has a flattened portion substantially parallel to the second axis (as seen in Fig 3). Csincsura does not disclose a third tactile feature centered about a longitudinal axis of the cannula to aid a user in connecting the fluid connector with an infusion set base. to aid in a user connecting the fluid connector with an infusion set base (it is noted that the italicized text is a functional limitation and therefore “an infusion set base” is not a part of the claimed invention) for the purpose of aiding in insertion of the cannula (by allowing an insertion needle to be placed therethrough; Col 5, Lines 52-54). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Csincsura to include a third tactile feature centered about a longitudinal axis of the cannula, as taught by Larsen, for the purpose of aiding in insertion of the cannula (Col 5, Lines 52-54).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Csincsura et al. (PG PUB 2006/0020815)/Larsen et al. (US Pat 5,968,011) in view of Beasley et al. (PG PUB 2006/0224129).
Re claim 30, Csincsura as modified by Larsen in the rejection of claim 20 above discloses the third tactile feature but does not disclose that it comprises a plurality of .

Response to Arguments
Applicant’s arguments filed 12/20/2021 have been fully considered but are moot in view of the present rejections that no longer utilize the Takeuchi reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat 6,302,866 to Marggi, US Pat 7,303,544 to Butikofer et al., PG PUB 2002/0161332 to Ramey, PG PUB 2005/0101932 to Cote et al., PG PUB 2008/0249471 to DeStefano et al. and PG PUB 2009/0143763 to Wyss et al. each disclose fluid connectors substantially similar to that of the present invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783